                                             Case 5:20-cv-06150-EJD Document 14 Filed 02/24/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                            SCOTT JOHNSON,
                                   8                                                        Case No. 5:20-cv-06150-EJD
                                                        Plaintiff,
                                   9                                                        ORDER GRANTING MOTION TO
                                                  v.                                        STRIKE COUNTERCLAIM; LIFTING
                                  10                                                        GENERAL ORDER 56 STAY OF
                                                                                            DISCOVERY FOR LIMITED
                                  11                                                        PURPOSE; EXTENDING DEADLINE
                                            HOOMAN SOTOODEH, et al.,                        FOR COMPLETING JOINT SITE
                                  12                                                        INSPECTION AND RELATED
Northern District of California




                                                        Defendants.
 United States District Court




                                                                                            DEADLINES
                                  13
                                                                                            Re: Dkt. No. 11
                                  14
                                               Plaintiff Scott Johnson (“Plaintiff”) moves to dismiss Defendants Hooman and Helga
                                  15
                                       Sotoodeh’s (hereinafter collectively referred to as “Sotoodeh”) counterclaim for intentional
                                  16
                                       misrepresentation. Plaintiff contends that the counterclaim must be stricken under California
                                  17
                                       Code of Civil Procedure section 425.16, commonly referred to as California’s anti-SLAPP statute.
                                  18
                                       The Court finds it appropriate to take the motion under submission for decision without oral
                                  19
                                       argument pursuant to Civil Local Rule 7-1(b). For the reasons stated below, the Court will grant
                                  20
                                       the motion to strike.
                                  21
                                       I.      BACKGROUND1
                                  22
                                               On August 31, 2020, Plaintiff initiated this action against Sotoodeh, asserting violations of
                                  23
                                       the Americans with Disabilities Act (“ADA”) and California’s Unruh Civil Rights Act. Dkt.
                                  24
                                       No.1, Complaint. Plaintiff seeks injunctive relief under the ADA and damages under the Unruh
                                  25

                                  26   1
                                        The Background is a summary of the allegations in the Complaint and Counterclaim.
                                  27   CASE NO.: 5:20-CV-06150-EJD
                                       ORDER GRANTING MOTION TO STRIKE COUNTERCLAIM; LIFTING GENERAL
                                  28   ORDER 56 STAY OF DISCOVERY FOR LIMITED PURPOSE; EXTENDING DEADLINE
                                       FOR COMPLETING JOINT SITE INSPECTION AND RELATED DEADLINES
                                                                                     1
                                           Case 5:20-cv-06150-EJD Document 14 Filed 02/24/21 Page 2 of 6




                                   1   Act. Id. at 7-8. Plaintiff is a level C-5 quadriplegic who uses a wheelchair for mobility and has a

                                   2   specially equipped van. Id. ¶ 1. He alleges that he visited Sotoodeh’s real property located at or

                                   3   about 265 Meridian Avenue, San Jose, California, in March 2020 and July 2020 (the “Business

                                   4   Park”) “to avail himself of its goods or services motivated in part to determine if the defendants

                                   5   comply with the disability access laws.” Id. ¶ 8. On the dates of Plaintiff’s visit, wheelchair

                                   6   accessible parking was unavailable because a large dumpster was obstructing the access aisle. Id.

                                   7   ¶¶ 11-13. In addition, on the dates of Plaintiff’s visits, Sotoodeh failed to provide wheelchair

                                   8   accessible entrance door hardware. Id. ¶¶ 14-17. Plaintiff “personally encountered these barriers”

                                   9   and was denied full and equal access to the Business Park. Id. ¶¶ 18-19. Plaintiff “will return” to

                                  10   the Business Park “to avail himself of its good or services and to determine compliance with the

                                  11   disability access laws” once it is represented to him that the Business Park and its facilities are

                                  12   accessible.” Id. ¶ 23. “Plaintiff is currently deterred” from returning “because of his knowledge
Northern District of California
 United States District Court




                                  13   of the existing barriers and his uncertainty about the existence of yet other barriers on the site.” Id.

                                  14          On October 20, 2020, Sotoodeh filed an answer and a Counterclaim for intentional

                                  15   misrepresentation. Dkt. No. 10.2 Sotoodeh alleges that Plaintiff has filed in excess of 4,500

                                  16   lawsuits under the ADA, and that Plaintiff routinely files boilerplate complaints in federal court to

                                  17   avoid the heightened pleading requires that attach to high-frequency litigants under California

                                  18   Code of Civil Procedure section 425.50. Id. ¶¶ 2, 9, 11. The instant lawsuit marks the third time

                                  19   Plaintiff has targeted Sotoodeh and is part of a larger scheme to defraud, extract, and/or extort

                                  20   money settlements from businesses and/or property owners. Id. ¶¶ 13, 15, 26. Sotoodeh alleges

                                  21   that the Complaint consists of almost entirely false and/or misleading statements, and that Plaintiff

                                  22   lacks standing to assert an ADA claim. Id. ¶ 13-14.

                                  23          Sotoodeh is emphatic in asserting that Plaintiff did not personally encounter any

                                  24
                                       2
                                  25    Although there is only one cause of action in the Counterclaim, Sotoodeh includes references to
                                       violations of California’s Penal Code and Business and Professions Code, as well as the Rules of
                                  26   Professional Conduct. Id. ¶¶ 37, 40, 43, 46, 49, 53.

                                  27   CASE NO.: 5:20-CV-06150-EJD
                                       ORDER GRANTING MOTION TO STRIKE COUNTERCLAIM; LIFTING GENERAL
                                  28   ORDER 56 STAY OF DISCOVERY FOR LIMITED PURPOSE; EXTENDING DEADLINE
                                       FOR COMPLETING JOINT SITE INSPECTION AND RELATED DEADLINES
                                                                          2
                                             Case 5:20-cv-06150-EJD Document 14 Filed 02/24/21 Page 3 of 6




                                   1   architectural barriers that denied him full and equal access and/or full and equal enjoyment of any

                                   2   facilities, services, goods and/or amenities provided by any of the businesses located at the

                                   3   Business Park. Id. ¶ 18. This is because at the time of Plaintiff’s alleged visits, shelter-in-place

                                   4   orders were in effect due to the Covid-19 pandemic. Id. ¶ 27. And Sotoodeh has submitted sworn

                                   5   statements by the business owners confirming that as of March 16, 2020, the businesses at the

                                   6   Business Park were not open to the public and remained closed through July of 2020 due to the

                                   7   mandated closure of all nonessential business. Statements of Carlos Ortiz, Tal Davidson, Caprice

                                   8   Cannon, Vanessa Medellin, Trong Ky Le, and Mary Le. (Dkt. No. 12 at 9-15). There are nine

                                   9   businesses located at the Business Park: Always Create Tattoo Studio; Pairin Thai Massage;

                                  10   Devine Beauty Studio; Posh Beauty Lounge; Collective Beauty and Barber; Halena Couture;

                                  11   Lucid Illusions Tattoo; I Look Good Hair and Skin; and Tarot Ontagua. Compl. ¶ 17. These

                                  12   affidavits also indicate that after reopening, the businesses operated by appointment only. Dkt.
Northern District of California
 United States District Court




                                  13   No. 12 at 9-15. Thus, Sotoodeh alleges that Plaintiff had no reason to visit these nonessential

                                  14   businesses located over a hundred miles from his home other than to surveil future targets for

                                  15   ADA suits. Compl. ¶¶ 27, 32.

                                  16           Moreover, Sotoodeh alleges on information and belief that Plaintiff never actually visits

                                  17   the businesses he sues and instead uses agents to conduct “field work” outings to scout places for

                                  18   possible ADA violations. Id. ¶ 24. In the instant case, an able-bodied man moved a dumpster into

                                  19   the access aisle and then photographed the staged scene to match the conditions Plaintiff describes

                                  20   in his Complaint. Id. ¶ 20; see also Statement of Hassan Naddar (Dkt. No. 12 at 8-9). Sotoodeh

                                  21   believes that at most, Plaintiff drove into or by the parking lot at the Business Park. Compl. ¶ 25.

                                  22   II.     STANDARDS

                                  23           A strategic lawsuit against public participation, or SLAPP suit, is one that utilizes the

                                  24   judicial process to “chill or punish a party’s exercise of constitutional rights to free speech.”

                                  25   Rusheen v. Cohen, 37 Cal. 4th 1048, 1055 (2006). To combat the rise of such antagonistic suits,

                                  26   California Code of Civil Procedure section 425.16 created a “procedure for filing a special motion

                                  27   CASE NO.: 5:20-CV-06150-EJD
                                       ORDER GRANTING MOTION TO STRIKE COUNTERCLAIM; LIFTING GENERAL
                                  28   ORDER 56 STAY OF DISCOVERY FOR LIMITED PURPOSE; EXTENDING DEADLINE
                                       FOR COMPLETING JOINT SITE INSPECTION AND RELATED DEADLINES
                                                                          3
                                              Case 5:20-cv-06150-EJD Document 14 Filed 02/24/21 Page 4 of 6




                                   1   . . . for the early dismissal of SLAPP suits.” Kibler v. N. Inyo Cty. Local Hosp. Dist., 39 Cal. 4th

                                   2   192, 197 (2006), as modified (July 20, 2006). This special motion to strike is triggered when a

                                   3   party files “[a] cause of action against a person arising from any act of that person in furtherance

                                   4   of the person’s right of petition or free speech under the United States Constitution or the

                                   5   California Constitution in connection with a public issue.” Cal. Civ. Proc. Code § 425.16(b).

                                   6   “The goal [of section 425.16] is to eliminate meritless or retaliatory litigation at an early stage of

                                   7   the proceedings.” Seelig v. Infinity Broad. Corp., 97 Cal. App. 4th 798, 806 (2002).

                                   8            Courts engage in a two-step process to determine whether the anti-SLAPP statute applies.

                                   9   JSJ Ltd. P’ship v. Mehrban, 205 Cal. App. 4th 1512, 1520 (2012). First, the court determines

                                  10   whether the party moving to strike the suit has made a threshold showing that the challenged cause

                                  11   of action is one arising from protected activity. Id. (citing Taus v. Loftus, 40 Cal.4th 683, 712

                                  12   (2007)). If this showing has been made, the court next considers whether the party asserting the
Northern District of California
 United States District Court




                                  13   cause of action has demonstrated a probability of prevailing on that cause of action. Id.

                                  14   III.     DISCUSSION

                                  15            A.     Prong 1: Protected Activity

                                  16            The Counterclaim for fraudulent misrepresentation is based on Plaintiff’s allegations in

                                  17   support of his ADA and Unruh Act claims. Plaintiff’s pursuit of these claims is protected activity.

                                  18   Golden State Seafood, Inc. v. Schloss, 53 Cal. App. 5th 21, 32 (2020) (the filing of complaints for

                                  19   alleged violations of the Unruh Act, Disabled Persons Act and ADA constitutes protected

                                  20   activity). The first prong of the anti-SLAPP test is satisfied.

                                  21            B.     Prong 2: Probability of Success

                                  22            To satisfy the second prong of the anti-SLAPP test, a plaintiff responding to an anti-

                                  23   SLAPP motion must state and substantiate a legally sufficient claim. Huntingdon Life Sciences,

                                  24   Inc. v. Stop Huntingdon Animal Cruelty USA, Inc., 129 Cal. App. 4th 1228, 1244 (2005). Stated

                                  25   differently, the plaintiff, here Counterclaimant Sotoodeh, must demonstrate that the counterclaim

                                  26   is “legally sufficient and supported by a prima facie showing of facts to sustain a favorable

                                  27   CASE NO.: 5:20-CV-06150-EJD
                                       ORDER GRANTING MOTION TO STRIKE COUNTERCLAIM; LIFTING GENERAL
                                  28   ORDER 56 STAY OF DISCOVERY FOR LIMITED PURPOSE; EXTENDING DEADLINE
                                       FOR COMPLETING JOINT SITE INSPECTION AND RELATED DEADLINES
                                                                          4
                                           Case 5:20-cv-06150-EJD Document 14 Filed 02/24/21 Page 5 of 6




                                   1   judgment if the evidence submitted by [Sotoodeh] is credited.” Feldman v. 1100 Park Lane

                                   2   Assoc., 160 Cal. App. 4th 1467, 1477 (2008). “If the plaintiff fails to carry that burden, the cause

                                   3   of action is ‘subject to be stricken under the statute.’” Id. at 1478 (quoting Navellier v. Sletten , 29

                                   4   Cal.4th 82, 89 (2002)).

                                   5          Here, Sotoodeh cannot meet the second prong of the anti-SLAPP test because the claim for

                                   6   fraudulent misrepresentation is barred by the litigation privilege set forth in California Civil Code

                                   7   § 47, subd. 2. This subdivision immunizes participates from liability for torts other than malicious

                                   8   prosecution based on publications made in judicial proceedings. Temple Cmty. Hosp. v. Superior

                                   9   Court, 20 Cal.4th 464, 471 (1999); see also Carden v. Getzoff, 190 Cal. App. 3d 907, 913 (1987)

                                  10   (applying litigation privilege to bar claims based on allegations of perjury).

                                  11          Sotoodeh does not dispute that the litigation privilege applies. Instead, Sotoodeh cites to

                                  12   several ADA and Unruh Act decisions addressing lack of standing, including but not limited to:
Northern District of California
 United States District Court




                                  13   Molski v. Kahn Winery, 405 F. Supp. 2d 1160 (C.D. Cal. 2005) (dismissing ADA suit brought by

                                  14   frequent filer for lack of standing); Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939 (9th Cir.

                                  15   2011) (holding that ADA plaintiff failed to allege injury-in-fact in that plaintiff failed to identify

                                  16   what the ADA barriers were or how they related to plaintiff’s disability and denied him “full and

                                  17   equal” access to store); Ervine v. Desert View Reg’l Med. Ctr. Holdings, 753 F.3d 862 (9th Cir.

                                  18   2014) (holding that ADA complaint was jurisdictionally defective because plaintiff did not

                                  19   express any intent to return to allegedly noncompliant medical facility); Vogel v. Sym Props., 2017

                                  20   WL 4586348, at *3-4 (C.D. Cal. Aug. 4, 2017) (holding that plaintiff’s allegations were too

                                  21   conclusory to establish standing for ADA claim). The litigation privilege, however, bars

                                  22   Sotoodeh’s Counterclaim, notwithstanding the unrefuted affidavits of the business owners and the

                                  23   legal authority cited above. See Carden, 190 Cal. App. 3d at 915 (applying litigation even if

                                  24   allegations of perjury were true). Even if the allegations of misrepresentation are true, Sotoodeh

                                  25   has other potential remedies. “Regulatory, criminal, and disciplinary sanctions, as well as

                                  26   legislative measures and sanctions available to litigants within the scope of the original lawsuit,

                                  27   CASE NO.: 5:20-CV-06150-EJD
                                       ORDER GRANTING MOTION TO STRIKE COUNTERCLAIM; LIFTING GENERAL
                                  28   ORDER 56 STAY OF DISCOVERY FOR LIMITED PURPOSE; EXTENDING DEADLINE
                                       FOR COMPLETING JOINT SITE INSPECTION AND RELATED DEADLINES
                                                                          5
                                             Case 5:20-cv-06150-EJD Document 14 Filed 02/24/21 Page 6 of 6




                                   1   frequently are of more utility than tort litigation in accomplishing the goals of deterring and

                                   2   punishing litigation-related misconduct.” Temple, 20 Cal.4th at 471. More specifically, Sotoodeh

                                   3   may, if appropriate, pursue a malicious prosecution claim after prevailing in this case and/or seek

                                   4   sanctions under Federal Rule of Civil Procedure 11.

                                   5   IV.     CONCLUSION

                                   6           Plaintiff’s motion to strike the Counterclaim is GRANTED. The Court lifts the stay of

                                   7   discovery imposed by General Order 56 because Sotoodeh’s pleadings, the affidavits, and the

                                   8   shelter-in-place restrictions in place during the relevant time raise a serious factual challenge to

                                   9   Plaintiff’s standing, and hence the Court’s subject matter jurisdiction. The stay of discovery is

                                  10   lifted for the limited purpose of completing Plaintiff’s deposition. The parties are excused from

                                  11   conducting the joint site inspection and satisfying related deadlines until after the deposition has

                                  12   been completed. The deposition shall be conducted at a mutually convenient date and time after
Northern District of California
 United States District Court




                                  13   the parties have exchanged initial disclosures, and no later than April 2, 2021. Thereafter, the

                                  14   parties shall meet and confer to schedule the joint site inspection and complete the remaining

                                  15   requirements stated in General Order 56.

                                  16

                                  17           IT IS SO ORDERED.

                                  18   Dated: February 24, 2021

                                  19                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   CASE NO.: 5:20-CV-06150-EJD
                                       ORDER GRANTING MOTION TO STRIKE COUNTERCLAIM; LIFTING GENERAL
                                  28   ORDER 56 STAY OF DISCOVERY FOR LIMITED PURPOSE; EXTENDING DEADLINE
                                       FOR COMPLETING JOINT SITE INSPECTION AND RELATED DEADLINES
                                                                          6
